United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 9, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-41528
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ROGELIO PEREZ-ROBLEDO,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 1:05-CR-465-ALL
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and OWEN, Circuit Judges.

PER CURIAM:*

     Rogelio Perez-Robledo (Perez) appeals the sentence imposed

upon his guilty-plea conviction for attempted illegal reentry

after deportation subsequent to conviction for an aggravated

felony.   However, Perez knowingly and voluntarily waived his

appellate rights, the Government seeks to enforce the waiver,

Perez’s sentencing claim does not fall within any of the

exceptions to the appeal waiver, and the plain language of the

waiver bars this appeal.    See United States v. Story, 439 F.3d


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41528
                                -2-

226, 230-31 (5th Cir. 2006); United States v. Bond, 414 F.3d 542,

546 (5th Cir. 2005); United States v. McKinney, 406 F.3d 744, 746

(5th Cir. 2005).

     Although Perez’s claim is barred, there is a clerical error

in the judgment that requires remand.     See United States v.

Johnson, 588 F.2d 961, 964 (5th Cir. 1979).     The judgment of

conviction indicates that the offense to which Perez pleaded

guilty was illegal reentry rather than the separate and distinct

offense of attempted illegal reentry.     See United States v.

Angeles-Mascote, 206 F.3d 529, 531-32 (5th Cir. 2000).      The

indictment and the guilty-plea-hearing transcript reveal that

Perez pleaded guilty to attempted illegal reentry following

deportation subsequent to conviction for an aggravated felony.

See 8 U.S.C. § 1326(b).   Accordingly, the judgment is affirmed,

and this case is remanded for the limited purpose of correcting

the clerical error in the judgment.     See FED. R. CRIM. P. 36.

     AFFIRMED; REMANDED FOR THE LIMITED PURPOSE OF CORRECTING

CLERICAL ERROR IN JUDGMENT.